Case 8:19-cv-01257-JFW-PJW Document 44 Filed 09/18/19 Page1lofi1 Page ID #:302

AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 8: 19-cv-0£257-JF W-PIWx

PROOF OF SERVICE
(This section should not be filed with the court uniess required by Fed. R. Civ. P. 4 (2)

This summons for (name of individual and title, if any} Unified Document Services, LLC was received by me on
(date) 09/16/19.

 

[ ~] I personally served the summons on the individual at (place) on (date)
‘or
[] 1 left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion whe resides there, on (date) , and mailed a copy

to the individual’s Last known address; or

X | Iserved the summons on (name of individual) Gregory Buford, Deputy Secretary , who is designated by law to
accept service of process on behalf of (name of organization) Unified Document Services, LLC on (date) Mon,
Sep 16 2019 ; or

 

 

[| I returned the summons unexecuted because: ; or
[ ] Other: + OF
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 09/16/19 a

oo
N eeuey Koz. Z

L € Server's signature
Jeremy Glaze Sacramento County Reg # 2011-65

 

Printed name and title

17942 Sky Park Circle, Suite G, Irvine, CA 92614

 

Server's address

Additional information regarding attempted service, etc.:
1} Successful Attempt: Sep 16, 2019, 3:37 pm PDT at California Secretary of State: 1500 11th Street, 3rd Floor, Room 390,
Sacramento, CA 95814 received by Unified Document Services, LLC, c/o Gregory Buford, Deputy Secretary,
